Case: 18-40504     Document: 00515626655         Page: 1     Date Filed: 11/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                     United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                  No. 18-40504               November 4, 2020
                                                               Lyle W. Cayce
                                                                    Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Manuel Molina-Alonso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:17-CR-863-1


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Manuel Molina-Alonso pled guilty to one count of illegal entry
   following removal. On appeal, he challenges two special conditions of
   supervised release that were not mentioned by the judge explicitly at his
   sentencing. Concluding that the district court orally adopted the PSR’s
   special conditions, which embraced the special conditions, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40504      Document: 00515626655          Page: 2   Date Filed: 11/04/2020




                                    No. 18-40504


                               I. BACKGROUND
          On September 15, 2016, Molina-Alonso, a citizen of Mexico, was
   deported from the United States. He illegally reentered the country and was
   found in Texas thirteen months later. A federal grand jury returned a single-
   count indictment charging him with illegal entry following removal, in
   violation of 8 U.S.C. § 1326.
          Molina-Alonso pled guilty without a plea agreement.           His PSR
   recommended three special conditions for his supervised release. First, he
   was directed to “immediately report, continue to report, or surrender to U.S.
   Immigration and Customs Enforcement and follow all their instructions and
   reporting requirements until any deportation proceedings are completed.”
   Second, “If [he was] ordered deported from the United States,” then he was
   required to “remain outside the United States unless legally authorized to
   reenter.” And third, “If [he] reenter[ed] the United States,” then he was
   required to “report to the nearest probation office within 72 hours after [his]
   return.”   The first (“report or surrender”) and third (“report upon
   reentry”) conditions are at issue here.
          At sentencing, Molina-Alonso’s counsel stated that she had reviewed
   the PSR with him and that there were no objections. The district court then
   “adopt[ed] the findings in the presentence report” and sentenced Molina-
   Alonso to a 39-month term of imprisonment, followed by a three-year term
   of supervised release. As to his supervised release, the district court stated:
   “I order a term of supervised release of three years during which again,
   you’re required to comply with standard mandatory and special conditions
   that include that you’re not to commit a crime, state, federal or local, and
   that you’re not to illegally reenter the United States.” Molina-Alonso
   confirmed he understood and did not object. His written judgment included




                                         2
Case: 18-40504      Document: 00515626655          Page: 3   Date Filed: 11/04/2020




                                    No. 18-40504


   the three special conditions listed in the appendix to the PSR. Molina-Alonso
   timely appeals his sentence.
                                  II. DISCUSSION
          A defendant has a due process right under the Fifth Amendment to be
   present at sentencing. United States v. Diggles, 957 F.3d 551, 558 (5th Cir.
   2020) (en banc). This right requires that a district court orally pronounce
   the defendant’s sentence at a hearing, so that he can contest his sentence and
   any conditions of supervised release. United States v. Grogan, --- F.3d ----,
   2020 WL 5869073, at *2 (5th Cir. Oct. 2, 2020). “Including a sentence in
   the written judgment that the judge never mentioned when the defendant
   was in the courtroom is ‘tantamount to sentencing the defendant in
   absentia.’” Diggles, 957 F.3d at 557 (citation omitted). Thus, when the oral
   pronouncement and written judgment conflict, the oral pronouncement must
   control. United States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006).
          Normally, when a defendant objects to supervised release conditions
   for the first time on appeal, we review for plain error only, requiring a clear
   and obvious error that affected a defendant’s substantial rights and
   “seriously affect[ed] the fairness, integrity, or reputation of judicial
   proceedings.” United States v. Abbate, 970 F.3d 601, 606 (5th Cir. 2020) (per
   curiam) (quoting Puckett v. United States, 556 U.S. 129, 135, 129 S. Ct. 1423,
   1429 (2009)). When a defendant is not afforded the opportunity to object,
   however, we review for abuse of discretion. Bigelow, 462 F.3d at 381.
          Molina-Alonso maintains that we must review for abuse of discretion,
   because the district court did not orally pronounce the “report or surrender”
   or “report upon reentry” special conditions of his supervised release. And,
   because the oral pronouncement controls when it conflicts with a written
   judgment, we must vacate and remand. The Government, meanwhile,
   argues for plain-error review. It contends the district court orally adopted




                                         3
Case: 18-40504        Document: 00515626655        Page: 4    Date Filed: 11/04/2020




                                    No. 18-40504


   the PSR, and so Molina-Alonso had an opportunity to object. Under plain-
   error review, Molina-Alonso would not pass the first hurdle: there can be no
   clear and obvious error, for there would be no error at all. See Diggles,
   957 F.3d at 560.
          The resolution to both the standard of review and outcome of this
   case, then, hinges on whether the district court’s oral pronouncement
   conflicts with its written judgment. In the time since the district court issued
   its judgment, we clarified our law on this subject en banc in Diggles. Id. at
   555–62. First, we held that a sentencing court must pronounce discretionary
   special conditions. Id. at 563. The Government does not dispute that the
   special conditions at issue here were discretionary and therefore had to be
   pronounced at sentencing.
          Second, we held in Diggles that “[a] sentencing court pronounces
   supervision conditions when it orally adopts a document recommending
   those conditions.” Id. We emphasized that the key is “notice and an
   opportunity to object.” Id. A sentencing court need not recite the PSR word-
   for-word. Id. “As long as the sentencing judge notifies the defendant of the
   conditions being imposed and allows an opportunity to object, there will be
   no conflict with a judgment that lists those conditions.” Id. “Oral in-court
   adoption of a written list of proposed conditions [e.g., a PSR] provides the
   necessary notice.” Id. at 560.
          Since Diggles, we have made clear that a sentencing court pronounces
   supervised conditions when it orally adopts a PSR in full. In United States v.
   Grogan, --- F.3d ----, 2020 WL 5869073 at *2–3, the defendant was given the
   PSR before sentencing, reviewed it with his attorney, and did not object when
   the district court adopted it “in full” at sentencing. We held that, in light of
   these facts, the defendant had notice of the recommended conditions and an
   opportunity to object, satisfying Diggles. Id. at *3. See also United States v.




                                          4
Case: 18-40504     Document: 00515626655           Page: 5   Date Filed: 11/04/2020




                                    No. 18-40504


   Harris, 960 F.3d 689, 696 (5th Cir. 2020) (holding that defendant had notice
   after district court adopted PSR in full); United States v. Temetan, ---
   Fed. App’x ----, No. 18-20184, 2020 WL 5901697, at *3 n.14 (5th Cir. Oct. 5,
   2020) (holding that a district court satisfied its oral pronouncement
   obligation by adopting a PSR listing the special conditions).
          The transcript from the sentencing hearing reveals the district court
   explicitly adopted the PSR’s special conditions. In pronouncing Molina-
   Alonso’s sentence, the court stated:
          Thereafter however, I order a term of supervised release of
          three years during which again, you’re required to comply with
          standard mandatory and special conditions that include that
          you’re not to commit a crime, state, federal or local, and that
          you’re not to illegally reenter the United States. Do you
          understand that?
   The “standard special conditions” to which the court referred here can only
   be referencing the special conditions in the PSR, which had a heading of
   “Special Conditions.” Thus, the court satisfied its oral pronouncement
   obligation.
          To be clear, there are no magic words required to satisfy this
   obligation. The court had already adopted the “findings” in the PSR, and
   the PSR’s appendix included the challenged conditions because, as it stated,
   the defendant has had two prior illegal reentries, one barely a year prior to
   the instant offense, and he had an immigration detainer lodged against him.
   The district court plainly was adopting the “findings” underlying the
   challenged conditions. Moreover, Molina-Alonso had notice of the PSR,
   reviewed it with his attorney, and lodged no objection at sentencing. To
   conclude that the district court did not orally adopt the PSR’s sentencing
   recommendations because the sentencing judge specified “findings” is
   precisely the hyper-technical approach we sought to avoid in Diggles.




                                          5
Case: 18-40504      Document: 00515626655          Page: 6   Date Filed: 11/04/2020




                                    No. 18-40504


   Moreover, the two special conditions at issue here are not uncommon, and
   we presume the skilled Federal Public Defender was aware that they would
   be adopted and simply opted not to object.
          Because Molina-Alonso did not object when the district court orally
   adopted the PSR’s special conditions, despite having notice and an
   opportunity to object, we review for plain error. There is no error here, plain
   or otherwise—Molina-Alonso’s claim fails.
                               III. CONCLUSION
          The district court’s judgment is AFFIRMED.




                                         6